Citation Nr: 0713111	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's bilateral knee condition is not causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral knee 
condition.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Service connection is denied because although the first two 
elements are met, the third is not.  The veteran has a 
current diagnosis of bilateral patellofemoral arthritis, most 
recently documented in a February 2007 treatment note and her 
service medical records also indicate a number of occasions 
on which she was treated for her knees.  She entered service 
with normal findings as to her knees and no self-report of 
knee trouble, but in March 1980 chondromalacia was diagnosed.  
She complained of knee pain several times in October 1980.  
She was referred to physical therapy in November 1980 and 
continued with therapy until March 1981.  

In March 1981 the veteran was discharged from physical 
therapy.  X-rays at that time showed no bony, joint, or soft 
tissue abnormalities.  The discharge note indicates the 
veteran's symptoms had decreased.  At her separation 
examination no abnormalities of the knees were found on 
clinical evaluation.  This suggests the veteran's knee 
problems in service may have been acute and transitory.  In 
November 2004 a VA examiner found, "[b]ased upon review of 
the medical records, as well as the history and the physical 
exam, there is no medical evidence present to support that 
any treatment for her current complaints of knee pain are 
related to her history of knee pain and diagnosis of 
chondromalacia from the early 1980's," and "[t]here is no 
association between any current and chronic disability of the 
knees with her in-service treatment from 1980-1981."  The 
claims file contains no competent medical evidence or opinion 
to the contrary.  For these reasons, direct service 
connection must be denied.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The evidence also does not show the veteran is entitled to 
service connection on a presumptive basis.  Arthritis is 
identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a), as discussed 
above However, the veteran was not diagnosed with arthritis 
in service and the evidence does not show the disease became 
manifest to a degree of 10 percent or more within 1 year of 
separation from service.  The earliest medical evidence 
associated with the file is dated from 2001 and the veteran 
separated from service in 1983.  In addition, there is no 
evidence showing continuity of symptomatology from discharge, 
or of a positive nexus opinion.  As such, presumptive service 
connection cannot be granted based on the chronicity 
provision of 38 C.F.R. § 3.307(a)(3).

In reaching this decision the Board considered the veteran's 
arguments in support of her assertion that her bilateral knee 
condition is related to service.  The veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted and service connection must be denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated  in June 2002 and March 2006.  The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision  reached 
in denying the claim.  

The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While it is noted that at the February 
2007 hearing there was some discussion about private 
treatment the veteran received in Florida at one time, in 
essence the veteran testified she does not have any 
information that could lead to obtaining these records, such 
as the names of treatment providers or dates of treatment, 
and does not have the records in her possession.  Throughout 
the course of her appeal the veteran has not submitted VA 
Form 21-526 for any private treatment provider contended to 
possess relevant records, despite VA requests. 

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


